Citation Nr: 0931790	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  06-28 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include depression.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1971 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
December 2004.  A statement of the case was issued in August 
2006, and a substantive appeal was received in August 2006.  
The Veteran testified at a July 2009 Board hearing in 
Washington D.C.; a transcript is of record.  

The issue of entitlement to service connection for an 
acquired psychiatric disability, to include depression, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if any further 
action is required on his part.


FINDINGS OF FACT

1.  In a May 2001 rating decision, the RO determined that new 
and material evidence to reopen a claim of entitlement to 
service connection for PTSD; the Veteran did not file a 
notice of disagreement.  

2.  In November 2003, the Veteran filed a request to reopen 
his claim of service connection for PTSD.

2.  Additional evidence received since the RO's May 2001 
decision is new to the record, relates to unestablished facts 
necessary to substantiate the merits of the claim of service 
connection for PTSD, and raises a reasonable possibility of 
substantiating the claim.  

3.  The evidence of record does not show that the Veteran 
engaged in combat with the enemy, and he has not furnished 
sufficient information regarding claimed stressors to allow 
for verification.

4.  The Veteran does not have a current medical diagnosis of 
PTSD. 


CONCLUSIONS OF LAW

1.  The May 2001 rating decision which denied reopening the 
claim of entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the May 
2001 denial, and the claim of service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Notice

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the Veteran pre-adjudication notice by a 
letter dated in April 2004.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  

The RO provided the Veteran with additional notice in March 
2006, subsequent to the July 2004 adjudication.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.
  
While the March 2006 notice was not provided prior to the 
July 2004 adjudication, the claimant has had the opportunity 
to submit additional argument and evidence, and to 
meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in an August 2006 
statement of the case and November 2007 supplemental 
statement of the case, following the provision of notice in 
March 2006.  The Veteran has received all essential notice, 
has had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained service and VA records; assisted the Veteran 
in obtaining evidence; and afforded the Veteran the 
opportunity to give testimony before the Board in Washington 
D.C. in July 2009.  Although the Veteran was not provided a 
VA examination, the Veteran's stressors have not been 
verified and the Veteran has not been diagnosed with PTSD.  
All known and available records relevant to the PTSD issue on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran and his representative have not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in 
November 2003, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

It appears to the Board that when the RO adjudicated the 
claim as reflected in an August 2006 statement of the case, 
the RO in effect reopened the claim when it adjudicated the 
claim based on the merits.  In a November 2007 supplemental 
statement of the case, the RO reopened the claim.  Although 
the RO may have determined that new and material evidence was 
received to reopen the claim, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

A June 1998 rating decision initially denied entitlement to 
service connection for PTSD.  The Veteran did not file a 
notice of disagreement, thus the RO's decision is final.  
38 U.S.C.A. § 7105.  In May 2000, the Veteran filed a claim 
to reopen, and in a May 2001 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen the claim.  The Veteran did not file a 
notice of disagreement, thus the RO's decision is final.  
38 U.S.C.A. § 7105.  

The evidence of record at the time of the May 2001 rating 
decision consisted of the Veteran's service treatment records 
and VA treatment records from 1983 to 1996 (which were 
considered in the June 1998 rating decision) and VA treatment 
records from November 1998 to May 2000.  The RO denied 
reopening the claim because VA treatment records from 
November 1998 to October 2000 did not show treatment for 
PTSD.

Evidence received since the May 2001 rating decision includes 
an April 2007 provisional diagnosis of non-combat PTSD.  The 
Board finds that this new evidence relates to an 
unestablished fact necessary to substantiate the Veteran's 
claim for service connection for PTSD; is neither cumulative 
nor redundant; and raises a reasonable possibility of 
substantiating the claim.  Accordingly, as new and material 
evidence has been received, the Board finds that the claim of 
entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

As there is no evidence that the Veteran participated in 
combat during his period of service, his alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  Here, the Veteran's stressor has not 
been verified.  The Veteran claims that while stationed in 
Fort Ord, California, he witnessed the murder of a fellow 
service member during a robbery in 1971.  He stated that he 
reported the incident to his Company Commander.  He said that 
he was sent to a psychiatrist.  The Veteran was unable to 
recall the name of his fellow service member who was 
murdered, but was able to recall that a military police 
report was filed.  At the hearing before the Board in July 
2009, the Veteran testified that he was hit on the head 
during the robbery.  The Board notes that a September 1971 
treatment record shows that he was hit in the head one week 
prior.  At the Board hearing, the Veteran testified that the 
September 1971 head injury occurred at the time of the 
purported robbery and murder of the fellow service member.

Nevertheless, the Veteran's stressors could not be verified.  
A request for verification was submitted to the National 
Personnel Records Center (NPRC) in February 2005.  However, 
the NPRC responded in May 2005 that no case reports were 
available.  In February 2008, the RO contacted the NPRC for 
morning reports from Fort Ord from March 1971 to April 1972.  
In a March 2008 response, it was noted that more information 
was needed for a proper search and that the search must be 
narrowed to a 90 day period.  The Veteran was notified of 
this in April 2008.  A search was later submitted in July 
2008, and the NPRC responded in August 2008 noting that a 
search for morning reports for the 589th Transportation 
Battalion Company from June 1971 to September 1971 were 
found, but no remarks were located regarding the Veteran's 
reported stressor.  In November 2008, the Veteran's entire 
personnel records were furnished and were associated with his 
claims file.  Overall, the Veteran's stressors are not 
verifiable.

Moreover, the Veteran does not have a current diagnosis of 
PTSD.  In a substantive appeal received in August 2006, the 
Veteran stated that he was diagnosed with PTSD at the VA.  
The Board notes that an April 2007 VA treatment record shows 
a diagnosis of rule out PTSD.  However, various treatment 
records from June 2003 to July 2007 show that a diagnosis of 
PTSD was ruled out.  Thus, the medical evidence does not 
reflect a diagnosis of PTSD conforming to the DSM-IV 
diagnostic criteria. 

In disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Simply stated, the standards of McLendon are not met in this 
case as the evidence of records fails to show a verified 
stressor and a confirmed diagnosis of PTSD.  

The Board acknowledges the Veteran's claim that he has PTSD 
that is related to service.  However, although lay persons 
are competent to provide evidence regarding injury and 
symptomatology, they are not competent to provide evidence 
regarding diagnosis or etiology.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Only a medical professional can provide evidence of 
a diagnosis or etiology of a disease or disorder.  
 
Therefore, based on the competent medical evidence of record, 
the Board must conclude that the Veteran does not have PTSD.  
The Court has indicated that in the absence of proof of a 
present disability, there can be no valid claim for service 
connection; Congress has specifically limited entitlement to 
service connection to cases where such incidents have 
resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 
223 (1992). 

Thus, the Board finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for 
PTSD.  As the preponderance of the evidence weighs against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).  

ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for PTSD.  To this 
extent, the appeal has been granted. 

Entitlement to service connection for PTSD is not warranted.  
To this extent, the appeal is denied.


REMAND

The Board notes that even though the Veteran specifically 
claimed entitlement to service connection for PTSD, the Board 
will remand the case to determine whether the Veteran is 
entitled to service connection for an acquired psychiatric 
disability, to include depression.  

Although a claimant may describe only one particular mental 
disorder in a service connection claim, the claim should not 
necessarily be limited to that disorder.  Rather, VA should 
consider the claim as a claim for any mental disability that 
may reasonably be encompassed by several factors including:  
the claimant's description of the claim, the symptoms the 
claimant describes, and information the claimant submits or 
VA develops and obtains in connection with the claim.  The 
Court has indicated that a claimant does not file a claim to 
receive benefits only for a particular psychiatric diagnosis, 
but rather for the affliction his mental condition, however 
diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).   

The Board notes that service treatment records show that the 
Veteran was treated for depression in February 1972.  Post-
service VA treatment records from June 2003 to September 2007 
show that the Veteran has depression.  The Board notes that a 
VA examination would be appropriate before the Board can 
proceed with appellate review.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).
   
Since the appeal is being remanded for other reasons outlined 
above, it is appropriate to also direct that the RO furnish 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) specifically for entitlement to service connection 
for an acquired psychiatric disability, to include 
depression.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the Veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
regarding his entitlement to service 
connection for an acquired psychiatric 
disability, to include depression.  

2.  The Veteran should also be afforded 
an appropriate VA examination to 
determine the nature, extent and etiology 
of depression.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
special tests should be accomplished.  

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that an acquired psychiatric 
disability, to include depression, is 
related to service or any incident 
therein.  

3.  Thereafter, the RO should review the 
expanded record and determine if service 
connection is warranted for an acquired 
psychiatric disability, to include 
depression.  If the benefit sought on 
appeal is not granted, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


